January 21, 1919. The opinion of the Court was delivered by
This was a suit for $113.84, the amount of two insurance premiums on policies issued by the plaintiff to the defendant. The case was tried before Judge Townsend, and a jury, at the May term of Court, 1918, for Richland county. The defendant by its answer alleged payment, and the sole question involved in the case was: Was there any evidence of payment? At the close of the testimony in the case, his Honor, on motion of plaintiff, directed a verdict in favor of the plaintiff, on the ground that defendant had failed to show payment. After entry of judgment, defendant appealed, and by exception challenges the correctness of his Honor in directing the verdict.
An examination of all the testimony in the case convinces us that the only reasonable inference to be drawn was that there was no payment, and his Honor was correct in directing a verdict for the plaintiff.
Exception overruled.
Judgment affirmed.